DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenslet et al. (WO 2017/066420A1) in view of Greenslet et al. (US 20120088440) and Greenslet et al.  (US 2015/0093970).
As to claim 1, Greenslet et al. (‘420) discloses a process for polishing tubular workpieces (see abstract). Greenslet et al. states the tubular workpiece is supported by a rod; a turning wheel with abrasive particles that can be magnetic (see 0027) is positioned against the outer surface of the tubular workpiece and is held by magnetic attraction and as the external surface is polished during rotation (see abstract, 0027, Fig. 1A). Greenslet et al. (‘420)   further states the interior surface of the stent can be polished by the relative movement between the rod and the interior surface (see 0038-0039). Greenslet at al. (‘420)  further states since the stent has a mesh-like surface, some of the abrasive material can travel into the interior of the stent (see 0038, Fig. 2C).  Greenslet et al. (‘420) discloses the side-walls of the stent are finished (see 0038). The wheel is separated by the stent with layers of the abrasive particles (see Fig. 7B). 
As to claims 7 and 12, Greenslet (‘440) discloses rotating a turning wheel which has a magnet (see Fig. 1A); lowering the wheel onto a stent where the stent is mounted on a rod (see Fig 1A); deburring the exterior and interior surfaces of the stent where the exterior walls are deburred through friction between the wheel and stent and the interior is deburred by friction between the rod and the stent (see 0038-0039).  The wheel is separated by the stent with layers of the abrasive particles (see Fig. 7B)
Greenslet et al. (‘420)   fails to teach explicitly state that the particles within the stent are pulled out via the magnet or that the clearance between eh turning wheel and stent allows for layers of magnetic abrasive as required by claims 1, 7, and 12. 
As to the limitation of providing a magnet to pull out the particles within the stent, Greenslet et al. (‘440) discloses a process for deburring the inner surfaces of a capillary tube. The process uses abrasive particles that can be mixed with magnetic particles (see abstract). The particles are moved along the surface of the capillary tube through magnetic force of the magnet (see 0013). Greenselt et al. (‘440) further states that the capillary tube can have slits on its surface where the particles can exit and attract to the magnet (see 0015). 
It would have been obvious to one having ordinary skill in the art before the effective falling date of the claimed invention to modify the process of Greenslet (‘420) include the use of magnet on the wheel 33 to remove the particles that travel to the inner surface of the stent through the holes on its surface when using magnetic abrasive particles as taught by Greenslet (‘440). One would have  been motivated to do so since both are directed to deburring of interior surface of cylindrical devices where the particles can be magnetic and where a magnet is used in the process while Greenslet (‘440) further teaches removal of the particles through openings on the surface of the cylindrical device using the magnetic force. 

    PNG
    media_image1.png
    335
    538
    media_image1.png
    Greyscale

As to the limitation of providing a clearance between the turning wheel and stent that allows for layers of abrasive, Greenslet (’970) discloses a process for adjusting the roughness of a surface which has a decrease in production cost and deviations in surface quality (see 0003). Greenslet discloses the use of magnetic abrasive finishing that can contain a lubricant which comprises providing magnetic and abrasive particles on a surface of a workpiece and exposing the particles to a rotating magnetic field. The rotating magnetic field causes the mixture to move along the surface of the workpiece (0008). Greenslet states the workpiece can be a medical prosthesis and the workpiece can be polished using the process (see 0010).  The magnetic field and the particles can be selected and adjusted to change the topography of the workpiece (see 0013). Greenslet (’970) shows the clearance between the stent and the wheel allows for layers of particles (see Fig. 1). 

    PNG
    media_image2.png
    714
    826
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process (Greenslet’420) modified by (Greenslet ‘440) to include the clearance between the wheel and the stent as taught by (Greenslet ‘970) in order to provide adequate particles to properly perform the polishing of the surface. One would have been motivated to do so since both are in the same field of endeavor of polishing surfaces using magnetic/abrasive particles. 
As to claims 2, 8 and 13, the stent is formed of biodegradable metallic material (see 0023 of Greenslet ‘420). 
As to claims 3, 9 and 15, the rod is mounted on a tilting table and the titling table is mounted on a rotatable pivot, the stent moves along the rod due to the tilting of the table and the surfaces of the stent are deburred due to friction and relative movement of the magnetic abrasive particles (see 0035 and  Fig. 6B of Greenslet ‘420).
As to claims 10 and 14, Greenslet et al. (970) disclose the use of a lubricant with the abrasive which can be used to adjust the surface finish. 
As to claims 11 and 16, Greenslet (‘420) further teaches the thread can be wrapped around the rod to increase friction on the interior surface (see 0038- 0039).
As to claim 18, the stent is mounted onto a rod (see Fig. 2C of Greenslet ‘420) where the particles are surrounding the exterior wall, the interior wall and walls surfaces (the pushing of the particles within the mesh-like structure of the stent results in the wall surfaces being surrounded by the magnetic abrasive particles) between the clearance (see Fig. 1 of Greenslet ‘970) and Fig. 2C of Greenslet ‘420).  
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art discloses pressing particles against a stent surface to deburr the inner, exterior and sidewalls. The prior art further teaches the use of a magnet in order to pull the particles from within the interior portion of the stent. The prior art fails to teach the rotation of the wheel in one direction provides pressing in the particles into the holes while rotation in an opposite direction pulls the particles out of the holes as required by claim 17. 


Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. On page 8 of the arguments, applicant argues that Greenslet ‘420 discloses polishing the external surface of the stent, while Greenslet ‘440 discloses polishing the interior portion of the stent. Applicant further argues that both Greenslet’420 and Greenslet ‘440 fail to disclose polishing the sidewalls of  the stent. The examiner disagrees with applicant’s statement. Greenslet ‘420 Fig. 2C, shows the abrasive is on the exterior portion of the stent as well as the interior portion of the stent resulting in both the external and internal surfaces being polished. Greenslet’420 further states that the side-walls of the stent are finished as well (see 0038 “In addition to finishing the side-walls of the stent 109, the abrasive 115 can promote polishing of the inner surface of the stent 109”). 
Applicant argues the prior art fails to teach using a turning wheel to both press the abrasive particles against the stent as well as having a magnet on the wheel that pulls the abrasive particles out of the stent as recited in claim 1. The prior art of Greenslet ‘420 discloses pressing a turning wheel against a stent in order to allow abrasive particles to polish the surface. Greenslet ‘420 further teaches that the particles enter into the stent through the mesh-like geometry of the outer surface of the stent. The entry of the particles provides polishing to the side-walls and inner surface of the stent. The prior art Greenslet ‘440 teaches providing a wheel having a magnet which provides a magnet force to remove the particles from the interior portion of the stent. There is motivation for providing a method of removal of the internal abrasive particles which would lead one having ordinary skill in the art to use the teaching of Greenslet ‘440 directed to providing a wheel that is magnetic in order to pull particles from the interior surface. The combination of Greenslet ‘420 and Greenslet ‘440 would arrive at the claimed invention.  
Applicant’s argument related to the clearance between the wheel and the surface having space for layers of particles. This argument has been considered moot because of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715